Case 8:19-cv-00423-WFJ-SPF Document 58 Filed 07/11/19 Page 1 of 1 PageID 826



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

CHRISTOPHER PARIS and OXEBRIDGE
QUALITY RESOURCES
INTERNATIONAL, LLC,

       Plaintiffs,

v.                                                            Case No: 8:19-cv-423-T-02SPF

WILLIAM LEVINSON, LEVINSON
PRODUCTIVITY SYSTEMS, P.C., MARC
TIMOTHY SMITH, GUBERMAN PMC,
LLC, DARYL GUBERMAN and DONALD
LABELLE,

       Defendants.
___________________________________

                               ENTRY OF DEFAULT

       Pursuant to Fed.R.Civ.P. 55(a), default is entered against the defendant GUBERMAN

PMC, LLC in Tampa, Florida on the 11th day of July, 2019.



                                         ELIZABETH M. WARREN, CLERK


                                         s/KM, Deputy Clerk


Copies furnished to:

Counsel of Record
